t c summary opinion united_states tax_court john k edge petitioner v commissioner of internal revenue respondent docket no 20054-12s filed date john k edge pro_se emile louis hebert iii for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated all subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’ sec_2011 federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 after concessions by respondent the issues remaining for decision are whether petitioner is entitled to a dependency_exemption deduction for sharon rodgers entitled to an earned_income_credit eic with respect to d r and m r entitled to the child_tax_credit and an additional_child_tax_credit for d r and m r and liable for the accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying continued internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure respondent concedes that petitioner is entitled to dependency_exemption deductions for d r and m r and that petitioner is entitled to head_of_household filing_status respondent also concedes that petitioner is entitled to an eic without a qualifying_child but not with respect to d r and m r this court refers to minors by their initials see rule a exhibits petitioner resided in the state of louisiana at the time the petition was filed in petitioner was employed full time as a cook and earned wages of dollar_figure to supplement this income petitioner also searched for roofing jobs securing enough work to earn additional gross_income of dollar_figure in petitioner’s total gross_income in therefore was dollar_figure during petitioner resided with and supported his fiancé lisa rodgers her two children d r and m r and her mother sharon rodgers petitioner is not the biological father of either d r or m r despite attempts to do so petitioner has been unsuccessful in legally adopting d r and m r petitioner and lisa rodgers became engaged sometime in but had not yet married at the time of trial on or around date sharon rodgers traveled to florida for a christmas holiday vacation on or around date she returned from her vacation but she moved out of petitioner’s home a few days later petitioner paid a commercial tax_return_preparer commercial preparer who had prepared petitioner’s tax returns for several years to prepare his federal_income_tax return for tax_return in that regard petitioner and lisa rodgers met with the commercial preparer to discuss the preparation of the tax_return including the details of their relationship and living arrangement with respect to sharon rodgers d r and m r as relevant herein and pursuant to his commercial preparer’s advice petitioner claimed a dependency_exemption deduction for sharon rodgers and d r but not m r also pursuant to his commercial preparer’s advice petitioner claimed the eic the child_tax_credit and the additional_child_tax_credit claiming d r but not m r as a qualifying_child with respect thereto moreover petitioner met with the commercial preparer to review the tax_return before it was filed respondent subsequently issued a notice_of_deficiency in which he disallowed inter alia petitioner’s dependency_exemption deduction for sharon rodgers as well as the eic the child_tax_credit and the additional_child_tax_credit petitioner claimed with respect to d r in the notice respondent also determined that petitioner was liable for the accuracy-related_penalty petitioner timely filed a petition for redetermination of the deficiency and penalty and asserted that he was entitled to an additional dependency_exemption deduction eic child_tax_credit and additional_child_tax_credit with respect to m r for as noted above respondent concedes that petitioner is entitled to a dependency_exemption deduction for m r in see supra note discussion a burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 b dependency_exemption deduction in general a taxpayer may claim a dependency_exemption deduction for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_151 c sec_152 defines a dependent to include a qualifying_relative an individual is a qualifying_relative if a number of specific requirements are satisfied as relevant herein an individual is a qualifying_relative if the individual although unrelated by blood or marriage to the however see sec_7491 which under certain circumstances not present in the instant case may shift the burden_of_proof to the commissioner taxpayer has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household for the taxable_year see sec_152 sec_1_152-1 income_tax regs provides in pertinent part that t he taxpayer and dependent will be considered as occupying the household for such entire taxable_year notwithstanding temporary absences from the household due to special circumstances such as vacation petitioner contends that he is entitled to a dependency_exemption deduction for sharon rodgers because she was a qualifying_relative in respondent argues that sharon rodgers was not a qualifying_relative in because she allegedly did not reside in petitioner’s household for the entire taxable_year the record demonstrates that sharon rodgers lived with petitioner from date through date and the parties do not contend otherwise rather the parties focus their attention on the circumstances surrounding her travels during the end of date sharon rodgers traveled to florida for a christmas holiday vacation on or around date petitioner testified that she returned from her vacation on or around date but moved out of his home a few days later we accept petitioner’s testimony as we find it to the record establishes and respondent does not dispute that sharon rodgers otherwise qualifies as a qualifying_relative pursuant to sec_152 be honest forthright and credible on the basis of the record as a whole we find that sharon rodgers had the same principal_place_of_abode as petitioner and was a member of petitioner’s household for the entire taxable_year in issue see sec_1_152-1 income_tax regs therefore we hold that sharon rodgers was a qualifying_relative for purposes of sec_152 accordingly petitioner is entitled to a dependency_exemption deduction with respect to sharon rodgers for c earned_income_tax_credit in the case of an eligible_individual sec_32 allows an eic an eligible_individual includes an individual who has a qualifying_child for the taxable_year see sec_32 as relevant herein a qualifying_child means a qualifying_child as defined in sec_152 sec_32 an individual is a qualifying_child if a number of specific conjunctive requirements are satisfied see sec_152 among those requirements is the relationship requirement see sec_152 the relationship requirement is satisfied if the individual is either a child of the taxpayer or a descendant of such a child sec_152 or a sibling or an eligible_individual also includes an individual who does not have a qualifying_child see sec_32 respondent concedes that petitioner is entitled to the eic for without a qualifying_child see supra note stepsibling of the taxpayer or a descendant of such a sibling or stepsibling sec_152 petitioner and lisa rodgers were not married in so that m r_and_d r were not petitioner’s stepchildren in that year petitioner claimed d r as a qualifying_child on his tax_return for purposes of the eic however d r does not bear a relationship to petitioner that satisfies the relationship requirement d r is not petitioner’s child or stepchild and does not fall into any of the other categories prescribed by sec_152 therefore d r was not a qualifying_child as defined in sec_152 in although not claimed as a qualifying_child on his tax_return petitioner argues that m r is a qualifying_child for purposes of the eic however m r is not a qualifying_child for the same reasons that d r is not a qualifying_child m r does not bear a relationship to petitioner that satisfies the relationship_test see sec_152 m r is not petitioner’s child or stepchild and does not fall into any of the other categories prescribed by sec_152 therefore m r was not a qualifying_child as defined in sec_152 in accordingly as a matter of law petitioner is not entitled to the eic with respect to d r or m r for see sec_32 d child_tax_credit and additional_child_tax_credit sec_24 and c provides that a taxpayer is entitled to a child_tax_credit with respect to each qualifying_child as defined in sec_152 who has not attained age sec_24 provides that a portion of the credit may be refundable which portion is commonly referred to as the additional_child_tax_credit petitioner claimed d r as a qualifying_child on his tax_return for purposes of the child_tax_credit and additional_child_tax_credit and also argues that m r is a qualifying_child for purposes of such credits however as we have previously concluded d r and m r were not petitioner’s qualifying children as defined by sec_152 in as neither was petitioner’s child or stepchild or otherwise related to him within the definition of the statute it follows that as a matter of law petitioner is not entitled to a child_tax_credit or an additional_child_tax_credit for with respect to d r or m r see sec_24 e accuracy-related_penalty sec_6662 and b and imposes an accuracy-related_penalty equal to of the amount of any underpayment_of_tax that is due to the taxpayer’s negligence or disregard of rules or regulations or that is attributable to any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 by definition an understatement is the excess of the tax required to be shown on the tax_return over the tax actually shown on the return sec_6662 an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a welch v helvering u s pincite sec_6664 provides an exception to the imposition of the accuracy- related penalty with respect to any portion of an underpayment if the taxpayer establishes that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances including the taxpayer’s knowledge education and experience as well as the taxpayer’s reliance on professional advice thomas v commissioner tcmemo_2013_60 see also 115_tc_43 providing a three-prong test to establish reasonable reliance on professional advice aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability humphrey farrington mcclain p c v commissioner tcmemo_2013_23 sec_1_6664-4 income_tax regs assuming arguendo that respondent has met his burden of production in the instant case we nevertheless conclude that petitioner has carried his burden with respect to reasonable_cause and good_faith it is clear from the record that petitioner a cook is not a tax expert or experienced in tax matters moreover we find that petitioner relied reasonably and in good_faith on his commercial preparer with whom he had an established relationship of several years’ standing without incident and with whom he met to fully disclose the information necessary to determine his proper tax_liability for see thomas v commissioner t c respondent will have met his burden of production if rule_155_computations show that petitioner had a substantial_understatement_of_income_tax see eg jarman v commissioner tcmemo_2010_285 memo see also neonatology assocs p a v commissioner t c pincite humphrey farrington mcclain p c v commissioner tcmemo_2013_23 sec_1_6664-4 income_tax regs after considering the totality of the facts and circumstances we are satisfied that petitioner who met with his commercial preparer to review the completed tax_return before it was filed acted in good_faith and comes within the reasonable_cause exception of sec_6664 see sec_1_6664-4 income_tax regs therefore we hold that petitioner is not liable for the accuracy-related_penalty under sec_6662 conclusion we have considered all of the arguments advanced by the parties and to the extent not expressly addressed we conclude that those arguments do not support a result contrary to that reached herein to give effect to our disposition of the disputed issues as well as respondent’s concessions see supra note decision will be entered under rule
